Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-14-00443-CR

                                     IN RE Darrell Eugene BATES

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 2, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On June 20, 2014, relator Darrell Eugene Bates filed a petition for writ of mandamus,

complaining that the trial court has failed to respond to various pro se motions filed in his

underlying criminal proceedings. In both of the criminal cause numbers identified in relator’s

petition, relator was convicted of felony burglary of a building, and no appeals were taken to this

court. Relator asks this court to order the trial judge to correct the final judgments of conviction

which he contends reflect an illegal enhancement.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.



1
 This proceeding arises out of Cause Nos. 2010CR12259 and 2011CR1251W, styled The State of Texas v. Darrell
Eugene Bates, in the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.
                                                                                   04-14-00443-CR


2013); Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive means to

challenge a final felony conviction.”). Because the relief sought in relator’s petition relates to

post-conviction relief from an otherwise final felony conviction, we are without jurisdiction to

consider his petition for writ of mandamus.

       Accordingly, relator’s petition is dismissed for lack of jurisdiction.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-